DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 states “the first turbine is coupled directly to the engine by the shaft…” it is unclear which shaft this is referring to as a first shaft and a second shaft are recited in claim 1, from which claim 18 depends. For the purposes of examination, since the first shaft is associated with the first turbine in claim 1, claim 18 will be interpreted as referring to the first shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staubach et al. (US Patent Application Publication US 2019/0162121 A1) in view of Mackin et al (US Patent Application Publication US 2014/0250898 A1) and Bruno et al. (US Patent Application Publication US 2016/0347456 A1, Hereinafter Bruno (‘456)).
Regarding claim 1, Staubach discloses (Figures 1A-3) an environmental control system for an aircraft, comprising: a first turbine (78 or in the alternative 78A in alternative figure 1B) coupled to an engine (via gearbox 42) such that power can be transmitted between the first turbine and the engine via a first shaft (shaft 85 which connects to gearbox 42 where power from shaft 85 of turbine 78 connects to gearbox 42 and provides energy to the engine per paragraph 0046); 
a second turbine (84 or in the alternative 84A in alternative figure 1B) coupled to a compressor (compressor 44 is coupled to the turbines via gearbox 42 and clutch 45 and may be driven by shaft 85 of the turbines per paragraph 0037, where air from the engine drives the turbine 78 per paragraph 0046); and 

However Staubach does not disclose the second turbine is coupled to a compressor by a second shaft. Bruno (‘456) teaches (figure 5) a compressor and turbine coupled on a shaft (compressor 110 and turbines 116, 114, and 112 on a common shaft 118) that is separate from a first turbine on a first shaft (turbine 132 on shaft 130).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Staubach to include a shaft on which the second turbine and compressor are placed separate from the first shaft on which a first turbine in placed in a aircraft environmental control system as taught by Bruno (‘456). Doing so would allow for greater optimization of turbines compressors and fans in the system as recognized by Bruno (‘456) (per paragraph 0023).
Additionally Staubach does not explicitly discloses the first turbine is situated in an engine compartment, and the second turbine and the compressor situated in another compartment separate from the engine compartment, as the specific boundaries of the compartments are not explicitly clear.
Mackin teaches (Figure 5-7) a turbine 234 coupled to a system requiring cooling housed within a housing of the engine (704) with an environmental control system (250) in a separate compartment.
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to have located the first turbine (turbine 78A in the case where the turbines are on separate shafts per paragraph 0048 of Staubach) in the same housing as the engine in a separate compartment from the rest of the environmental control system as recognized by Mackin. Doing so would provide known housing location for a bleed air turbine that could provide cooling to various systems that require cooling such as the engine turbine blades or other components of the aircraft engine as recognized by Mackin (Per paragraph 0072).
	Regarding claim 2, Staubach as modified discloses the claim limitations of claim 1 above and Staubach further discloses, the first turbine (78) is coupled to the engine (21) via an engine gearbox (gearbox 42).
	Regarding claim 3, Staubach as modified discloses the claim limitations of claim 1 above and Staubach further discloses, a pre-cooler (heat exchanger 48) configured to pre-cool the bleed air prior to it being provided to the first and second turbines and the compressor ( the air from tap 46 is cooled in heat exchange 48 per paragraph 0035).
Regarding claim 8, Staubach as modified discloses the claim limitations of claim 1 above and Staubach further discloses, the conditioning includes at least one of cooling and drying the bleed air (air is cooled in the turbines 78 and 84 per paragraph 0005) .
	Regarding claim 11, Staubach as modified discloses the claim limitations of claim 1 above and Staubach further discloses, wherein the engine is a two-spool turbofan (spool shafts 26 and 28 per paragraph 0037 and fan 22), and the bleed air is from a compressor section (compressor 30, where bled air is tapped from 46) of the two-spool turbofan.
	Regarding claim 12, Staubach discloses (Figures 1A-3) a method of conditioning air, comprising: providing bleed air from an engine to an environmental control system (at tap 46 supplies air to the compressor 44 and turbines 78 and 84 and lines 53 and 74 provide bleed air from the compressor 30 to the compressor 44 and turbines 78 and 84, which provide air to the cabin 80), the environmental control system including a first turbine (78 or  in the alternative 78A in alternative figure 1B)  coupled to an engine (via gearbox 42)  such that power can be transmitted between the first turbine and the engine via a first shaft (shaft 85 which connects to gearbox 42 where power from shaft 85 of turbine 78 connects to gearbox 42 and provides energy to the engine per paragraph 0046 ), and a second turbine (84 or in the alternative 84A in alternative figure 1B) coupled to a compressor (compressor 44 is coupled to the turbines via gearbox 42 and clutch 45 and may be driven by shaft 85 of the turbines per paragraph 0037) whereby the bleed air is conditioned by the first and second turbines and the compressor (by pressurizing the bleed air in the compressor 44 or cooling the bleed air in the turbines 78 and 84).
However Staubach does not disclose the second turbine is coupled to a compressor by a second shaft. Bruno (‘456) teaches (figure 5) a compressor and turbine coupled on a shaft (compressor 110 and turbines 116, 114, and 112 on a common shaft 118) that is separate from a first turbine on a first shaft (turbine 132 on shaft 130).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Staubach to include a shaft on which the second turbine and compressor are placed separate from the first shaft on which a first turbine in placed in a aircraft environmental control system as taught by Bruno (‘456). Doing so would allow for greater optimization of turbines compressors and fans in the system as recognized by Bruno (‘456) (per paragraph 0023).
Additionally  Staubach does not explicitly discloses the first turbine is situated in an engine compartment, and the second turbine and the compressor situated in another compartment separate from the engine compartment, as the specific boundaries of the compartments are not explicitly clear.
Mackin teaches (Figure 5-7) a turbine 234 coupled to a system requiring cooling housed within a housing of the engine (704) with an environmental control system (250) in a separate compartment.
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to have located the first turbine (turbine 78A in the case where the turbines are on separate shafts per paragraph 0048 of Staubach) in the same housing as the engine in a separate compartment from the rest of the environmental control system as recognized by Mackin. Doing so would provide known housing location for a bleed air turbine that could provide cooling to various systems that require cooling such as the engine turbine blades or other components of the aircraft engine as recognized by Mackin (Per paragraph 0072).
	Regarding claim 13, Staubach as modified discloses the claim limitations of claim 12 above and Staubach further discloses, comprising providing the bleed air to a pre-cooler (heat exchange 48 the air from tap 46 is cooled in heat exchange 48 per paragraph 0035) prior to providing the bleed air to the first and second turbines and the compressor (as seen in figures 1A, 2 and 3).
	Regarding claim 16, Staubach as modified discloses the claim limitations of claim 12 above and Staubach further discloses providing conditioned air to at least one of an aircraft cabin (cabin 80), an aircraft cockpit, an aircraft On Board Inert Gas Generator System (OBIGGS), or aircraft avionics.
	Regarding claim 17, Staubach as modified discloses the claim limitations of claim 12 above and Staubach further discloses the conditioning including at least one of cooling and drying (air is cooled in the turbines 78 and 84 per paragraph 0005 and air is cooled in heat exchanger 48).
Regarding claim 18, Staubach as modified discloses the claim limitations of claim 1 above and Staubach further discloses, the first turbine (78) is coupled directly to the engine (21) by the first shaft  (shaft 85) via a gearbox (gearbox 42).
Claim(s) 1, 3, 5-8, 11, 13, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US Patent Application Publication US 2016/0355268 A1, hereinafter Bruno (‘268)) in view of Staubach et al. (US Patent Application Publication US 2019/0162121 A1), Mackin et al (US Patent Application Publication US 2014/0250898 A1) and Bruno et al. (US Patent Application Publication US 2016/0347456 A1, Hereinafter Bruno (‘456)).
Regarding claim 1, Bruno (‘268) discloses (Figures 4-7). An environmental control system for an aircraft, comprising: a first turbine (turbine 514) coupled to an engine (fluidly coupled via bleed air from bleed air inlet 101 per paragraph 0025) where the first turbine is coupled to a first shaft (shaft 518); 
a second turbine (513) coupled to a compressor (512); and one or more ducts configured to provide bleed air from the engine to the first and second turbines and the compressor (lines connecting bleed air inlet 101 to the turbines 513 and 514 and the compressor 512) such that the first and second turbines and the compressor condition the bleed air (by compressing or expanding the bleed air per paragraph 0044).
However Bruno (‘268)  does not explicitly disclose the first turbine is mechanically coupled to an engine via a first shaft or that the first turbine is situated in an engine compartment, and the second turbine and the compressor situated in another compartment separate from the engine compartment, as the specific boundaries of the compartments are not explicitly clear.
Staubach teaches (Figures 1A-3) an environmental control system for an aircraft, comprising: a first turbine (78) coupled to an engine (via gearbox 42) such that power can be transmitted between the first turbine and the engine via a first shaft (shaft 85 which connects to gearbox 42 where power from shaft 85 of turbine 78 connects to gearbox 42 and provides energy to the engine per paragraph 0046).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the first turbine of Bruno (‘268) to be coupled to an engine as taught by Staubach where the turbine is coupled to an engine gearbox. Coupling the turbine to an engine gearbox would allow the turbines to pass power back to an engine gearbox in order to recapture energy by the engine doing so would allow the energy to be recaptured and efficiency to be gained as recognized by Staubach (per paragraph 0046).
Mackin teaches (Figure 5-7) a turbine 234 coupled to a system requiring cooling housed within a housing of the engine (704) with an environmental control system (250) in a separate compartment.
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to have located the first turbine (turbine 514) of Bruno (‘268) in the same housing as the engine in a separate compartment from the rest of the environmental control system as recognized by Mackin. Doing so would provide known housing location for a bleed air turbine that could provide cooling to various systems that require cooling such as the engine turbine blades or other components of the aircraft engine as recognized by Mackin (Per paragraph 0072).
Additionally Bruno (‘268) does not disclose the second turbine is coupled to a compressor by a second shaft as Bruno (‘268) discloses the compressor and turbines on a single shaft (518).
Bruno (‘456) teaches (figure 5) a compressor and turbine coupled on a shaft (compressor 110 and turbines 116, 114, and 112 on a common shaft 118) that is separate from a first turbine on a first shaft (turbine 132 on shaft 130).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Bruno (‘268) to include a shaft on which the second turbine and compressor are placed separate from the first shaft on which a first turbine in placed in an aircraft environmental control system as taught by Bruno (‘456). Doing so would allow for greater optimization of turbines compressors and fans in the system as recognized by Bruno (‘456) (per paragraph 0023).
Regarding claim 3, Bruno (‘268) as modified discloses the claim limitations of claim 1 above and Bruno (‘268) further discloses, a pre-cooler (704 in figure 7 which can be included in any of the embodiments per paragraph 0055) configured to pre-cool the bleed air prior to it being provided to the first and second turbines and the compressor (as seen in figure 7).
	Regarding claim 5, Bruno (‘268) as modified discloses the claim limitations of claim 1 above and Bruno (‘268) further discloses the one or more ducts comprises a first duct configured to provide bleed air to the first turbine and a second duct configured to provide bleed air from the first turbine to the compressor and the second turbine.
	Regarding claim 6, Bruno (‘268) as modified discloses the claim limitations of claim 1 above and Bruno (‘268) further discloses (Figure 5) one or more heat exchangers (120 and 130) and one or more water collectors (water extractor 164 which takes water from the medium per paragraph 0022, which would be from the bleed air) configured to condition the bleed air.
	Regarding claim 7, Bruno (‘268) as modified discloses the claim limitations of claim 1 above and Bruno (‘268) further discloses (Figure 5) at least one of the one or more heat exchangers ( the cooling medium in heat exchangers 120 or 130) is in communication with at least one of cooling liquid and fuel from the engine.
	Regarding claim 8, Bruno (‘268) as modified discloses the claim limitations of claim 1 above and Bruno (‘268) further discloses the conditioning includes at least one of cooling and drying the bleed air (drying the bleed air in water extractor 164 which takes water from the medium per paragraph 0022, which would be from the bleed air).
	Regarding claim 11, Bruno (‘268) as modified discloses the claim limitations of claim 1 above and Bruno (‘268) further discloses wherein the engine is a two-spool turbofan (spools of the engine perp paragraph 0029, with fan 430), and the bleed air is from a compressor section of the two-spool turbofan as seen in figure 4 and per paragraph 0030).
Regarding claim 12, Bruno (‘268) discloses (Figures 4-7) a method of conditioning air, comprising: providing bleed air from an engine to an environmental control system (via bleed air from bleed air inlet 101 per paragraph 0025), the environmental control system including a first turbine (turbine 514) coupled to an engine  (fluidly coupled via bleed air from bleed air inlet 101 per paragraph 0025) where the first turbine is coupled to a first shaft (shaft 518), and a second turbine (513) coupled to a compressor (512) whereby the bleed air is conditioned by the first and second turbines and the compressor (by compressing or expanding the bleed air per paragraph 0044).
However Bruno (‘268) does not explicitly disclose the first turbine is mechanically coupled to an engine or that the first turbine is situated in an engine compartment, and the second turbine and the compressor situated in another compartment separate from the engine compartment, as the specific boundaries of the compartments are not explicitly clear.
Staubach teaches (Figures 1A-3) an environmental control system for an aircraft, comprising: a first turbine (78) coupled to an engine (via gearbox 42) such that power can be transmitted between the first turbine and the engine via a first shaft (shaft 85 which connects to gearbox 42 where power from shaft 85 of turbine 78 connects to gearbox 42 and provides energy to the engine per paragraph 0046).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the first turbine of Bruno (‘268) to be coupled an engine as taught by Staubach where the turbine is coupled to an engine gearbox. Coupling the turbine to an engine gearbox would allow the turbines to pass power back to an engine gearbox in order to recapture energy by the engine doing so would allow the energy to be recaptured and efficiency to be gained as recognized by Staubach (per paragraph 0046).
Mackin teaches (Figure 5-7) a turbine 234 coupled to a system requiring cooling housed within a housing of the engine (704) with an environmental control system (250) in a separate compartment.
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to have located the first turbine (turbine 514) of Bruno (‘268) in the same housing as the engine in a separate compartment from the rest of the environmental control system as recognized by Mackin. Doing so would provide known housing location for a bleed air turbine that could provide cooling to various systems that require cooling such as the engine turbine blades or other components of the aircraft engine as recognized by Mackin (Per paragraph 0072).
Additionally Bruno (‘268) does not disclose the second turbine is coupled to a compressor by a second shaft as Bruno (‘268) discloses the compressor and turbines on a single shaft (518).
Bruno (‘456) teaches (figure 5) a compressor and turbine coupled on a shaft (compressor 110 and turbines 116, 114, and 112 on a common shaft 118) that is separate from a first turbine on a first shaft (turbine 132 on shaft 130).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Bruno (‘268) to include a shaft on which the second turbine and compressor are placed separate from the first shaft on which a first turbine in placed in a aircraft environmental control system as taught by Bruno (‘456). Doing so would allow for greater optimization of turbines compressors and fans in the system as recognized by Bruno (‘456) (per paragraph 0023).

Regarding claim 13, Bruno (‘268) as modified discloses the claim limitations of claim 12 above and Bruno (‘268) further discloses, providing the bleed air to a pre-cooler (704 in figure 7 which can be included in any of the embodiments per paragraph 0055) prior to providing the bleed air to the first and second turbines and the compressor (as seen in figure 7).
	Regarding claim 16, Bruno (‘268) as modified discloses the claim limitations of claim 12 above and Bruno (‘268) further discloses, providing conditioned air to at least one of an aircraft cabin, an aircraft cockpit, (bleed air is provide to chamber 102 of an aircraft which can be the cabin or the flight deck per paragraph 0046 or an outlet of the cabin pressure control system per paragraph 0044).
	Regarding claim 17, Bruno (‘268) as modified discloses the claim limitations of claim 12 above and Bruno (‘268)  further discloses wherein the conditioning including at least one of cooling and drying (drying the bleed air in water extractor 164 which takes water from the medium per paragraph 0022, which would be from the bleed air).

Claim 1, 3-6, 8 and 12-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkey et al. (US Patent Application Publication US 2015/0251766 A1) in view of Staubach et al. (US Patent Application Publication US 2019/0162121 A1) and Mackin et al (US Patent Application Publication US 2014/0250898 A1).
Regarding Claim 1, Atkey discloses (Figures 1A, 1B, 7A and 7B) an environmental control system for an aircraft, comprising: a first turbine (turbine T1 at 138a) coupled to an engine (fluidly coupled by bleed air from the engine provides power to the turbines per paragraph  0016  and specifically at turbine 138a per paragraph 0117, specifically by bleed air 50, which is bleed air from the engine 32) where the first turbine is coupled to a first shaft (shaft 146) and, a second turbine (turbine T2 at 138b) coupled to a compressor (compressor C2 at 144b) via  a second shaft (shaft 220 couples compressor C2 and turbine T2 per paragraph 0122); and one or more ducts configured to provide bleed air from the engine to the first and second turbines and the compressor (at bleed air ducts 52) such that the first and second turbines and the compressor condition the bleed air (air is expanded and cooled by turbines 138a and 138b per paragraph 0119 and compressed by compressor 144b).
However Atkey does not explicitly disclose the first turbine is mechanically coupled to and an engine or that the first turbine is situated in an engine compartment, and the second turbine and the compressor situated in another compartment separate from the engine compartment, as the specific boundaries of the compartments are not explicitly clear.
Staubach teaches (Figures 1A-3) an environmental control system for an aircraft, comprising: a first turbine (78) coupled to an engine (via gearbox 42) such that power can be transmitted between the first turbine and the engine via a first shaft (shaft 85 which connects to gearbox 42 where power from shaft 85 of turbine 78 connects to gearbox 42 and provides energy to the engine per paragraph 0046).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the first turbine of Atkey to be coupled an engine as taught by Staubach where the turbine is coupled to an engine gearbox. Coupling the turbine to an engine gearbox would allow the turbines to pass power back to an engine gearbox in order to recapture energy by the engine doing so would allow the energy to be recaptured and efficiency to be gained as recognized by Staubach (per paragraph 0046).
Mackin teaches (Figure 5-7) a turbine 234 coupled to a system requiring cooling housed within a housing of the engine (704) with an environmental control system (250) in a separate compartment.
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to have located the first turbine (turbine 138a and compressor 144a) of Atkey in the same housing as the engine in a separate compartment from the rest of the environmental control system as recognized by Mackin. Doing so would provide known housing location for a bleed air turbine that could provide cooling to various systems that require cooling such as the engine turbine blades or other components of the aircraft engine as recognized by Mackin (Per paragraph 0072).
	Regarding claim 3, Atkey as modified discloses the claim limitations of claim 1 above and Atkey further discloses a pre-cooler (precooler 94) configured to pre-cool the bleed air prior to it being provided to the first and second turbines and the compressor (per paragraph 0059 bleed air is cooled by precooler 94).
Regarding claim 4, Atkey as modified discloses the claim limitations of claim 1 above and Atkey further discloses (Figure 7A) wherein the one or more ducts comprises a first duct (bleed air duct 52 containing flow control valve 130 seen in figure 7A for) configured to provide bleed air to the compressor (144b) and the second turbine (138b, where bleed air flows into the compressor 144b and then to the turbine 138b via ducts 208 through 210 per paragraph 0113 and 0114, which passes through a the first turbine 138a in a route similar to the applicant’s figure 2 of the instant application which is cited as providing this particular duct flow path and has the air from the compressor flowing through the first turbine T1 before passing through the second turbine T2 per paragraph 0030 of the instant application) and a second duct (duct 204) configured to provide bleed air from the compressor and the second turbine to the first turbine (bleed air from compressor 144b flows into the first turbine 138a per paragraphs 0113 and 0114).
	Regarding claim 5, Atkey as modified discloses the claim limitations of claim 1 above and Atkey further discloses (Figure 7B) wherein the one or more ducts comprises a first duct configured to provide bleed air to the first turbine (in figure 7B in duct 131 to turbine 138a) and a second duct (air is transported from the turbine 138a via ducts 212, and 150 to compressor 144b and turbine 138b per paragraphs 0116-0119) configured to provide bleed air from the first turbine (138a) to the compressor and the second turbine (per paragraphs 0117-0119).
	Regarding claim 6, Atkey as modified discloses the claim limitations of claim 1 above and Atkey further discloses one or more heat exchangers (at least at heat exchanger 188 and 190) and one or more water collectors (water collector 192) configured to condition the bleed air.
	Regarding claim 8, Atkey as modified discloses the claim limitations of claim 1 above and Atkey further discloses the conditioning includes at least one of cooling (cooled in the heat exchangers 188 or 190 or cooled by expansion in the in the turbines as the turbine outputs conditioned air to the aircraft cabin per paragraph 0119) and drying the bleed air (air is dried in the water collector 192).
Regarding Claim 12, Atkey discloses (Figures 1A, 1B, 7A and 7B) a method of conditioning air, comprising: providing bleed air from an engine to an environmental control system (via at bleed air ducts 52 which provide bleed air 50, which is bleed air from the engine 32), the environmental control system including a first turbine (turbine T1 at 138a) coupled to an engine (fluidly coupled by bleed air from the engine with provides power to the turbines per paragraph  0016  and specifically at turbine 138a per paragraph 0117, specifically by bleed air 50, which is bleed air from the engine 32) where the first turbine is coupled to a first shaft (shaft 146) and, a second turbine (turbine T2 at 138b) coupled to a compressor (compressor C2 at 144b) via a second shaft (shaft 220 couples compressor C2 and turbine T2 per paragraph 0122), whereby the bleed air is conditioned by the first and second turbines and the compressor (air is expanded and cooled by turbines 138a and 138b per paragraph 0119 and compressed by compressor 144b).
However Atkey does not explicitly disclose the first turbine is mechanically coupled to an engine or that the first turbine is situated in an engine compartment, and the second turbine and the compressor situated in another compartment separate from the engine compartment, as the specific boundaries of the compartments are not explicitly clear.
Staubach teaches (Figures 1A-3) an environmental control system for an aircraft, comprising: a first turbine (78) coupled to an engine (via gearbox 42) such that power can be transmitted between the first turbine and the engine via a first shaft (shaft 85 which connects to gearbox 42 where power from shaft 85 of turbine 78 connects to gearbox 42 and provides energy to the engine per paragraph 0046).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the first turbine of Atkey to be coupled to an engine as taught by Staubach where the turbine is coupled to an engine gearbox. Coupling the turbine to an engine gearbox would allow the turbines to pass power back to an engine gearbox in order to recapture energy by the engine doing so would allow the energy to be recaptured and efficiency to be gained as recognized by Staubach (per paragraph 0046).
Mackin teaches (Figure 5-7) a turbine 234 coupled to a system requiring cooling housed within a housing of the engine (704) with an environmental control system (250) in a separate compartment.
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to have located the first turbine (turbine 138a and compressor 144a) of Atkey in the same housing as the engine in a separate compartment from the rest of the environmental control system as recognized by Mackin. Doing so would provide known housing location for a bleed air turbine that could provide cooling to various systems that require cooling such as the engine turbine blades or other components of the aircraft engine as recognized by Mackin (Per paragraph 0072).

	Regarding claim 13, Atkey as modified discloses the claim limitations of claim 12 above and Atkey further discloses providing the bleed air to a pre-cooler prior to providing the bleed air to the first and second turbines and the compressor (per paragraph 0059 bleed air 50 is cooled by precooler 94 which is in turn fed to the compressor 144b and turbines 138a and 138b in figures 7A and 7B per paragraphs 0014-0019).
Regarding claim 14, Atkey as modified discloses the claim limitations of claim 12 above and Atkey further discloses (Figure 7A) providing bleed air to the compressor (144b) and second turbine (138b) prior to providing bleed air to the first turbine (138a)(where bleed air flows into the compressor 144b and then to the turbine 138b via ducts 208 through 210 per paragraph 0113 and 0114, which passes through a the first turbine 138a in a route similar to the applicant’s figure 2 of the instant application which is cited as providing this particular duct flow path and has the air from the compressor flowing through the first turbine T1 before passing through the second turbine T2 per paragraph 0030 of the instant application)
	Regarding claim 15, Atkey as modified discloses the claim limitations of claim 12 above and Atkey further discloses (Figure 7B) providing includes providing bleed air to the first turbine (138a) prior to providing bleed air to the compressor (144b) and the second turbine (138b) (bleed air is provided in figure 7B in duct 131 to turbine 138a and air is transported from the turbine 138a via ducts 212, and 150 to compressor 144b and turbine 138b per paragraphs 0116-0119).
	Regarding claim 16, Atkey as modified discloses the claim limitations of claim 12 above and Atkey further discloses comprising providing conditioned air to at least one of an aircraft cabin, an aircraft cockpit (conditioned air supply may be supplied to the cabin or other internal volumes per paragraph 0039).
	Regarding claim 17, Atkey as modified discloses the claim limitations of claim 12 above and Atkey further discloses the conditioning including at least one of cooling (cooled in the heat exchangers 188 or 190 or cooled by expansion in the in the turbines as the turbine outputs conditioned air to the aircraft cabin per paragraph 0119) and drying (air is dried in the water collector 192).
Response to Arguments
Applicant’s arguments, see page 5, filed 2/8/2021, with respect to the rejections under 35 U.S.C. 112 of the 12/8/2021 office action have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 of the 12/8/2021 office action has been withdrawn. 
Applicant’s arguments, see page 5-6, filed 9/4/2020 with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 103 regarding the rejection in view of Staubach et al. (US Patent Application Publication US 2019/0162121 A1) and of Mackin et al (US Patent Application Publication US 2014/0250898 A1) have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection of claims 1 and 12 in view of Staubach et al. (US Patent Application Publication US 2019/0162121 A1) and of Mackin et al (US Patent Application Publication US 2014/0250898 A1) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Staubach et al. (US Patent Application Publication US 2019/0162121 A1) in view of Mackin et al (US Patent Application Publication US 2014/0250898 A1) and Bruno et al. (US Patent Application Publication US 2016/0347456 A1, Bruno (‘456)). Where Bruno (‘456) teaches the limitations of separate shafts for turbines in environmental control systems of an aircraft to allow for greater optimization of turbines compressors and fans in the system.
Additional arguments regarding the rejections  of independent claims 1 and 12 under Atkey et al. (US Patent Application Publication US 2015/0251766 A1) in view of Staubach et al. (US Patent Application Publication US 2019/0162121 A1) and Mackin et al (US Patent Application Publication US 2014/0250898 A1) or alternatively Bruno (US Patent Application Publication US 2016/0355268 A1, hereinafter Bruno (‘268)) in view of Staubach et al. (US Patent Application Publication US 2019/0162121 A1),  and Mackin et al (US Patent Application Publication US 2014/0250898 A1) were not presented  in the applicant’s arguments dated 2/8/2021. Claims 1 and 12 respectively remain rejected in view of the above art as indicated tin the respective rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunt (US 2007/0006607 A1), Carter et al. (US 6,151,909), and Hall (US 2,767,562) all disclose turbines for aircraft environment al control systems on multiple shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763